Mr. Justice Morris
delivered the Opinion of the Court:
The appellant in this case, Roland C. Booth, sued the appellee, Jacob H. Kengla, before a justice of the peace for an indebtedness of $100. Therewassomequestionwhetherper*559sonal service of process was had in the case; but this contention was abandoned, and it seems to have been conceded that there was such service. At the time for trial only the plaintiff appeared. He made proof of his claim, and judgment wras rendered in his favor by the justice. Eleven days afterwards, the appellee, who was the defendant in the cause, appeared and moved to vacate the judgment. His motion was denied. More than a month after this the appellee sued out a writ of certiorari from the Supreme Court of the District of Columbia for the purpose of having the judgment declared void, on the ground that the justice of the peace had no jurisdiction in the cause, for the reason that, as stated in the petition filed for the purpose, the “petitioner is and was unable to obtain a trial by jury before said justice in said cause, according to the course of the common law, as guaranteed by the Constitution of the United States, the amount in controversy exceeding the sum of twenty dollars.” Upon the return to this writ of certiorari, there was a motion to quash the writ; but this motion the court overruled, and the writ was sustained, and an order was entered quashing the proceedings before the justice of the peace. From this order an appeal has been taken to this court.
The question sought to be raised by these proceedings is that of the constitutionality of the legislation of Congress giving to justices of the peace in the District of Columbia jurisdiction of causes involving more than twenty dollars in value. In the recent cases of United States, ex rel. Brightwood Railway Co. v. O’Neal, and Hof v. Capital Traction Co., ante, p. 205, we sustained the constitutionality of that legislation; and both in the opinion filed on behalf of the majority of the court and in the dissenting opinion we held that legislation to be valid. Our decision in those cases must control the case now before us.
The order appealed from must be reversed, with costs; and the cause will be remanded to the Supreme Court of the District of Columbia, with directions to vacate that order and to quash the writ of certiorari. And it is so ordered.